On Rehearing.
LAND, J.
After a reconsideration of this case, we find no good reasons for reversing our previous conclusions as to the rescission of the contract.
[1-3] It is an undisputed fact that the plaintiff used the machinery for more than a year before offering to return it to the defendant. It is an undisputed fact that plaintiff paid several notes given for installments of the purchase price with full knowledge of many of the defects complained of in his petition. Plaintiff, therefore, must be held to have accepted the machinery. This action, however, did not deprive the plaintiff of the right to demand a reduction of the price under article 2541 et seq. of the Civil Code. In a redhibitory suit the judge may decree merely a reduction of the price. Id. 2543. The action for reduction of price is prescribed by one year, except where the seller had knowledge of the vice, and neg*1005lected to declare it to the purchaser. Id. 2534, 2544. In our former opinion we said:
“The vice in the present case consisted in the inadequacy of the gas producer and in the defective installation of the machine. Of both of these defects the defendant must be held to have full knowledge, * * * and the inadequacy of the gas producer must be held patent to the defendant, though not to the plaintiff, since plaintiff was not supposed to have, and, in fact, had no special knowledge of machinery.”
For these reasons, the court overruled the plea of prescription of one year against the action to rescind the contract of sale. For the same reasons the plea is bad against a demand for a reduction of the price. The ease at bar is one where the defects known to the buyer in the quality of the thing sold were not of such importance as to induce him to refuse to accept the machinery; but the buyer by keeping the machinery did not waive his right to a reduction of the price. Civ. Code, § 2542. We therefore conclude that the plaintiff should be dispensed from the payment of the balance of the purchase price.
It is therefore ordered that the judgment below be reversed, and it is now ordered that there be judgment in favor of the plaintiffs, canceling the unpaid balance of the purchase price as claimed by defendant in re-convention, and condemning the defendant to pay costs in both courts; and it is further ordered that all other demands of the parties in this suit be rejected and dismissed.